Opinion by
Keller, J.,
This appeal is governed by the judgment entered in the case of School District of the Borough of Ben Avon, Appellant, v. School District of Pittsburgh, just filed. The controversy is the same and concerns the cost of tuition, etc., of the Schultz children during the period in dispute in that appeal; and the cases stated filed in both cases are practically identical with respect to the question involved in this appeal.
Following the decision in that case the judgment is affirmed.